Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, and 20-23 drawn to related pogostone compounds and compositions comprising these compounds, classified in at least C07D309/38. 
	II. Claims 3-7, drawn to compounds of salts of the disclosed formula which is different from the compounds of group I, classified in at least C07D309/38
	III. Claims 8-15, drawn to compounds of salts of the disclosed formula which is different from the compounds of group I, classified in at least C07C49/203 and C07C49/248.
IV. Claims 16-17, drawn to compounds or salts of the disclosed formula which is different from the compounds of claims 1-15, classified in at least C07D309/38.
V. Claim 18-19, drawn to compounds of the selected formulas, classified in at least A01N37/42. The examiner notes that claims 18-19 are directed to compounds some of which are related to/fall within those of group I (specifically Formulas A3, B3, C3, D3, C5-27, etc.). However, these claims also directed to compounds which are very structurally distinct from those of group I (e.g. N2-N4, etc.) which do not overlap with the compounds claimed in group I upon discussion with the examiner’s SPE this compounds are grouped separately from those of group I. 
VI. Claims 24-36, drawn to a method of killing or repellling arthropods comprising applying to a target area an effective amount of a compound or salt thereof of formula 1, classified in at least A01N43/16.
. Claims 24-36, drawn to a method of killing or repellling arthropods comprising applying to a target area an effective amount of a compound or salt thereof of formula 2, classified in at least A01N43/16.
VIII. Claims 24-36, drawn to a method of killing or repellling arthropods comprising applying to a target area an effective amount of a compound or salt thereof of formula 3, classified in at least A01N37/42.
IX. Claims 37-48, drawn to drawn to a method of killing or repellling arthropods comprising applying to a target area an effective amount of a compound or salt thereof of formulas disclosed in the claims, classified in at least A01N37/42.
X. Claims 49-51, drawn to a method of killing or reducing the growth of undesirable vegetation or weeds comprising applying to a target area an effective amount of a compound of formula 1, classified in at least A01N35/06.
XI. Claims 49-51, drawn to a method of killing or reducing the growth of undesirable vegetation or weeds comprising applying to a target area an effective amount of a compound of formula 2, classified in at least A01N43/80.
XII. Claims 49-51, drawn to a method of killing or reducing the growth of undesirable vegetation or weeds comprising applying to a target area an effective amount of a compound of formula 3, classified in at least C07C49/203 and A01N37/42.
XI. Claims 52-53, drawn to drawn to a method of killing or reducing the growth of undesirable vegetation or weeds comprising applying to a target area an effective amount of a compound of formula 3, classified in A01N37/42.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related compounds. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious do not overlap in scope as the compounds claimed are structurally different from those of claim 1 which do not allow for Z to be H for instance. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related compounds. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, as discussed above the compounds of claim 8-15  include some examples which fall into group Iand other compounds which are structurally distinct from the compounds of group I (e.g. wherein X is N or S) which have no overlap with the compounds of group I, and require very different searches in different databases and different CPC groups. Thus, the inventions do not necessarily overlap in scope. 

Inventions I and IV are directed to related compounds. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not structurally similar at all and do not overlap in scope.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and V are directed to related compounds. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  

Inventions I and VI are related as product and process of use. As discussed above, In the instant case the compounds being used in formula I in the method of claims 24-26 include some examples which fall into group I, and other compounds which are very structurally distinct from the compounds of group I, and require different searches in different databases and different CPC groups. So not all of the claimed species being used in the invention of group VI are related by being a product and a process of using that product. In some instances the product is completely unrelated to the process claimed. However, in the instances where they are related, the inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with a materially different product, e.g. DEET is a well known mosquito (arthropod) repellent The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with a materially different product, e.g. DEET is a well known mosquito (arthropod) repellent (https://www.epa.gov/insect-
Inventions I and VII are related as product and process of use. As discussed above, In the instant case the compounds being used in formula II in the method of claims 24-26 include some examples which fall into group I, and other compounds which are very structurally distinct from the compounds of group I, and require different searches in different databases and different CPC groups. So not all of the claimed species being used in the invention of group VII are related by being a product and a process of using that product. In some instances the product is completely unrelated to the process claimed. However, in the instances where they are related, the inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with a materially different product, e.g. DEET is a well known mosquito (arthropod) repellent The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with a materially different product, e.g. DEET is a well known mosquito (arthropod) repellent (https://www.epa.gov/insect-repellents/deet#:~:text=DEET%20(chemical%20name%2C%20N%2C,such%20as%20mosquitoes%20and%20ticks.)
Inventions I and VIII are directed to an unrelated product and process. Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, in the instant case the compounds of invention I and method of using the compounds of formula III to repel pests are . 

Inventions I and IX are related as product and process of use, in some instances. As discussed above, In the instant case the compounds of formula I being used in method of claims 37-48 include some examples which fall into group I ( e.g. Formulas A3, B3, C3, D3, C5-27, etc.), and other compounds which are very structurally distinct from the compounds of group I (e.g. N2-N4), and require very different searches in different databases and different CPC groups. So not all of the claimed species being used in the invention of group IX are related by being a product and a process of using that product. In some instances the product is completely unrelated to the process claimed (e.g. . However, in the instances where they are related, the inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with a materially different product, e.g. DEET is a well known mosquito (arthropod) repellent (https://www.epa.gov/insect-repellents/deet#:~:text=DEET%20(chemical%20name%2C%20N%2C,such%20as%20mosquitoes%20and%20ticks.).

Inventions I and X are related as product and process of using the compounds of formula I. As discussed above, In the instant case the compounds of formula I, being used in method of claims 49-51 include some examples which fall into group I, and other compounds which are very structurally distinct from the compounds of group I, and require very different searches in different databases and different CPC groups. So not all of the claimed species being used in the invention of group X are related by being a product and a process of using 

Inventions I and XI are related as product and process of using the compounds of formula I. As discussed above, In the instant case the compounds of formula II, being used in method of claims 49-51 include some examples which fall into group I, and other compounds which are very structurally distinct from the compounds of group I, and require very different searches in different databases and different CPC groups. So not all of the claimed species being used in the invention of group X are related by being a product and a process of using that product. In some instances the product is completely unrelated to the process claimed. However, in the instances where they are related, the inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the .

Inventions I and XII are directed to an unrelated product and process. Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, in the instant case the compounds of invention I and method of using the compounds of formula III to repel pests are unrelated because the compounds of invention I and those used in formula III in invention XII are not the same and do not overlap in scope. 

Inventions I and XIII are related as product and process of use. As discussed above, In the instant case the compounds being used in method of claims 52-53 include some examples which fall into group I, and other compounds which are very structurally distinct from the compounds of group I, and require very different searches in different databases and different CPC groups. So not all of the claimed species being used in the invention of group XIII are related by being a product and a process of using that product. In some instances the product is completely unrelated to the process claimed. However, in the instances where they are related, the inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different .

Inventions II and III are directed to related compounds. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not obvious variants of one another and do not overlap in scope at all and do not have a similar core structure, e.g. the compounds are structurally distinct from one another and have no overlap in their structures. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and IV are directed to related compounds. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not obvious . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and V are directed to related compounds. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not obvious variants of one another and do not overlap in scope at all and do not have a similar core structure, e.g. the compounds are structurally distinct from one another and have no overlap in their structures. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and VI are related as product and process of use.  In the instant case the compounds of formula I being used in method of claims 24-36 overlap in scope with those claimed in group II. In the instances where these compounds overlap in scope, the inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with a materially different product, e.g. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the 

Inventions II and VII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06 In the instant case, the different inventions are related to structurally distinct compounds and a method of using completely different compounds from those claimed in group II as arthropod repellents.

Inventions II and VIII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06 In the instant case, the different inventions are related to structurally distinct compounds and a method of using completely different compounds from those claimed in group II as arthropod repellents.

Inventions II and IX are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06 In the instant case, the different inventions are related to structurally distinct compounds and a method of using different compounds from those claimed in group II as arthropod repellents.



Inventions II and XI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are related to structurally distinct compounds and a method of using completely different compounds from those claimed in group II to control weeds.

Inventions II and XII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different are related to structurally distinct compounds and a method of using completely different compounds from those claimed in group II to control weeds.

Inventions II and XIII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are related to structurally distinct compounds and a method of using completely different compounds from those claimed in group II to control weeds.

Inventions III and IV are directed to related compounds. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not obvious variants of one another and do not overlap in scope at all and do not have a similar core structure, e.g. the compounds are structurally distinct from one another and have no overlap in their structures. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions III and V are directed to related compounds. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not obvious variants of one another and do not overlap in scope at all and do not have a similar core structure, e.g. the compounds are structurally distinct from one another and have no overlap in . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions III and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06 In the instant case, the different inventions are related to structurally distinct compounds and a method of using different compounds from those claimed in group III as arthropod repellents.

Inventions III and VII are related as product and process of use.  As discussed above, In the instant case the compounds of formula II being used in method of claims 24-36 include an overlapping scope of the same compounds. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the process for using the product as claimed can be practiced with a materially different product, e.g. DEET is a well known mosquito (arthropod) repellent (https://www.epa.gov/insect-repellents/deet#:~:text=DEET%20(chemical%20name%2C%20N%2C,such%20as%20mosquitoes%20and%20ticks.).

Inventions III and VIII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06 In the instant case, the different inventions are related to structurally distinct compounds and a method of using different compounds from those claimed in group III as arthropod repellents.



Inventions III and X are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06 In the instant case, the different inventions are related to structurally distinct compounds and a method of using different compounds from those claimed in group III for weed control.

Inventions III and XI are related as product and process of use.  As discussed above, In the instant case the compounds of formula II being used in method of claims 49-51 overlap in scope. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the process for using the product as claimed can be practiced with a materially different product, e.g. glyphosate is a well-known herbicide for killing weeds (http://npic.orst.edu/factsheets/glyphogen.html#:~:text=Glyphosate%20is%20an%20herbicide.,in%20the%20U.S.%20in%201974).

Inventions III and XII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06 In the instant case, the different inventions 

Inventions III and XIII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06 In the instant case, the different inventions are related to structurally distinct compounds and a method of using different compounds from those claimed in group III for controlling weeds.

Inventions IV and V are directed to related compounds. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not obvious variants of one another and do not overlap in scope at all and do not have a similar core structure, e.g. the compounds are structurally distinct from one another and have no overlap in their structures. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different modes of operation and effects. Specifically invention of group IV is directed to a method of controlling/killing arthropods with compounds different from group IV.
Inventions IV and VII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different have different modes of operation and effects. Specifically invention of group IV is directed to a method of controlling/killing arthropods with compounds different from group IV.

Inventions IV and VIII are related as product and process of use.  As discussed above, In the instant case the compounds of formula III being used in method of claims 24-36 include an overlapping scope of the same compounds. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the process for using the product as claimed can be practiced with a materially different product, e.g. DEET is a well known mosquito (arthropod) repellent (https://www.epa.gov/insect-repellents/deet#:~:text=DEET%20(chemical%20name%2C%20N%2C,such%20as%20mosquitoes%20and%20ticks.).

Inventions of IV and IX are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different modes of operation and effects. Specifically group IX is directed to a method of controlling/repelling arthropods with compounds different than those of group IV.

Inventions IV and X are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different modes of operation and effects. Specifically invention of group X is .
Inventions IV and XI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different modes of operation and effects. Specifically invention of group XI is directed to a method of controlling weeds.
Inventions IV and XII are related as product and process of use.  As discussed above, In the instant case the compounds of formula III being used in method of claims 49-51 overlap in scope. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the process for using the product as claimed can be practiced with a materially different product, e.g. glyphosate is a well-known herbicide for killing weeds (http://npic.orst.edu/factsheets/glyphogen.html#:~:text=Glyphosate%20is%20an%20herbicide.,in%20the%20U.S.%20in%201974).

Inventions of IV and XIII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different modes of operation and effects. Specifically group XIII is directed to a method of controlling/repelling weeds with compounds different than those of group IV.

Inventions V and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of have different modes of operation and effects. Specifically invention of group V is directed to compounds of selected formulae while group VI is directed to a method of controlling repelling arthropod with a different scope of compounds. 
Inventions V and VII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different modes of operation and effects. Specifically invention of group V is directed to compounds of selected formulae while group VI is directed to a method of controlling repelling arthropod with a different scope of compounds. 
Inventions V and VIII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different modes of operation and effects. Specifically invention of group V is directed to compounds of selected formulae while group VI is directed to a method of controlling repelling arthropod with a different scope of compounds. 
Inventions of groups V and IX are directed to compounds and methods of using these compounds for controlling/repelling arthropods. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the process for using the product as claimed can be practiced with a materially different product, e.g. DEET is a well known mosquito (arthropod) repellent (https://www.epa.gov/insect-repellents/deet#:~:text=DEET%20(chemical%20name%2C%20N%2C,such%20as%20mosquitoes%20and%20ticks.).
V and X are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different modes of operation and effects. Specifically invention of group V is directed to compounds of selected formulae while group X is directed to a method of controlling weeds with a different scope of compounds. 
Inventions V and XI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different modes of operation and effects. Specifically invention of group V is directed to compounds of selected formulae while group XI is directed to a method of controlling weeds with a different scope of compounds. 
Inventions V and XII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different modes of operation and effects. Specifically invention of group V is directed to compounds of selected formulae while group XII is directed to a method of controlling weeds with a different scope of compounds. 

Inventions of groups V and XIII are directed to compounds and methods of using these compounds for controlling/repelling arthropods. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the process for using the product as claimed can be practiced with a materially different product, e.g. . glyphosate is a well-known herbicide for killing weeds 

Inventions VI and VII are directed to related methods of controlling/repelling arthropods using the specifically claimed compounds disclosed in each group. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of groups VI and VII claim compounds which are are completely structurally distinct to one another, and require very different searches in different databases and different CPC groups. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VI and VIII are directed to related methods of controlling/repelling arthropods using the specifically claimed compounds disclosed in each group. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of groups VI and VIII claim compounds which are completely structurally distinct to one another, and require very different searches in different databases and different CPC groups. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VI and IX are directed to related methods of controlling/repelling arthropods using the specifically claimed compounds disclosed in each group. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a .
Inventions VI and X are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are related to two completely different methods of using an overlapping scope of compounds which have different designs and modes of operation.
Inventions VI and XI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are related to two completely different methods of  using structurally different compounds which have different designs and modes of operation.
Inventions VI and XII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are related to two completely different methods of using structurally different compounds which have different designs and modes of operation.
Inventions VI and XIII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different are related to two completely different methods of using structurally different compounds which have different designs and modes of operation.
Inventions VII and VIII are directed to related methods of controlling/repelling arthropods using the specifically claimed compounds disclosed in each group. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of groups VII and VIII claim compounds which are completely structurally distinct to one another, and require very different searches in different databases and different CPC groups. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VII and IX are directed to related methods of controlling/repelling arthropods using the specifically claimed compounds disclosed in each group. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of groups VII and IX claim compounds which are completely structurally distinct to one another, and require very different searches in different databases and different CPC groups. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VII and groups X-XIII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the are related to two completely different methods of using structurally different compounds which have different designs and modes of operation.
Inventions VIII and IX are directed to related methods of controlling/repelling arthropods using the specifically claimed compounds disclosed in each group. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of groups VIII and IX claim compounds which are completely structurally distinct to one another, and require very different searches in different databases and different CPC groups. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VIII and groups X-XIII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are related to two completely different methods of using structurally different compounds which have different designs and modes of operation.
Inventions IX and groups X-XIII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are related to two completely different methods of using structurally different compounds which have different designs and modes of operation.
Inventions X and XI are directed to related methods of controlling weeds using the specifically claimed compounds disclosed in each group. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in 
Inventions X and XII are directed to related methods of controlling weeds using the specifically claimed compounds disclosed in each group. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of groups X and XII claim compounds which are completely structurally distinct to one another, and require very different searches in different databases and different CPC groups. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions X and XIII are directed to related methods of controlling weeds using the specifically claimed compounds disclosed in each group. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of groups X and XII claim compounds which are completely structurally distinct to one another, and require very different searches in different databases and different CPC groups. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Inventions XI and XIII are directed to related methods of controlling weeds using the specifically claimed compounds disclosed in each group. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of groups XI and XIII claim compounds which are completely structurally distinct to one another, and require very different searches in different databases and different CPC groups. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions XII and XIII are directed to related methods of controlling weeds using the specifically claimed compounds disclosed in each group. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There is a search burden because the inventions have acquired a separate status in the art in view of their different classification, and because the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

This application contains claims directed to the following patentably distinct species, e.g. the compounds of the formula in claim 1, the formula in claim 3, the formulation in claim 8, the formula in claim 16, etc. The species are independent or distinct because they do not necessarily overlap in scope and they require different searches of different classifications and databases. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1-16, 20-53 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the inventions have acquired a separate status in the art in view of their different classification, and because the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.
---Thus, a proper reply to the restriction/election requirement above will elect a single species, e.g. select a compound of the formula in claim 1, wherein all of Z, W, X, V, Y are defined for a single compound and if that compound reads on any later formulas the examiner will apply it to those claims, and applicants must also elect the invention for examination, e.g. group I.---
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a single species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to request an oral election to the above restriction requirement, due to the complexity of the election of species requirement and number of groups to be elected from.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN E HIRT/            Primary Examiner, Art Unit 1616